UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2013 Date of reporting period:	September 30, 2012 Item 1. Schedule of Investments: Putnam International Value Fund Fund The fund's portfolio 9/30/12 (Unaudited) COMMON STOCKS (97.8%) (a) Shares Value Aerospace and defense (0.4%) Safran SA (France) 19,852 $715,588 Air freight and logistics (1.2%) Deutsche Post AG (Germany) 118,920 2,324,951 Airlines (1.0%) Deutsche Lufthansa AG (Germany) 104,145 1,414,611 Japan Airlines Co., Ltd. (Japan) (NON) 12,700 593,990 Auto components (1.3%) Continental AG (Germany) 11,209 1,099,646 Valeo SA (France) 33,028 1,533,334 Automobiles (3.0%) Fiat SpA (Italy) (NON) 172,467 924,085 Nissan Motor Co., Ltd. (Japan) 602,000 5,125,398 Beverages (1.8%) Anheuser-Busch InBev NV (Belgium) 24,243 2,073,787 Cola-Cola Amatil, Ltd. (Australia) 104,842 1,469,580 Capital markets (1.3%) Deutsche Bank AG (Germany) 35,102 1,389,177 Macquarie Group, Ltd. (Australia) 40,645 1,193,342 Chemicals (4.1%) Arkema (France) 17,463 1,640,424 BASF SE (Germany) 57,482 4,857,084 Lanxess AG (Germany) 20,707 1,719,034 Commercial banks (10.8%) Australia & New Zealand Banking Group, Ltd. (Australia) 152,095 3,890,440 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 133,672 1,056,888 Barclays PLC (United Kingdom) 786,523 2,737,822 China Construction Bank Corp. (China) 889,000 614,320 HSBC Holdings, PLC (United Kingdom) 333,335 3,093,056 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 694,500 3,235,862 National Bank of Canada (Canada) 34,720 2,627,574 Sberbank of Russia ADR (Russia) 166,000 1,954,077 UniCredit SpA (Italy) (NON) 287,199 1,200,519 United Overseas Bank, Ltd. (Singapore) 73,000 1,165,597 Commercial services and supplies (0.7%) Aggreko PLC (United Kingdom) 35,365 1,324,375 Computers and peripherals (0.3%) Asustek Computer, Inc. (Taiwan) 58,580 632,987 Construction and engineering (1.0%) Vinci SA (France) 49,043 2,096,000 Construction materials (0.5%) China Shanshui Cement Group, Ltd. (China) 1,428,000 927,099 Diversified financial services (3.3%) ING Groep NV GDR (Netherlands) (NON) 430,833 3,424,885 ORIX Corp. (Japan) 31,310 3,139,555 Diversified telecommunication services (2.7%) BCE, Inc. (Canada) 53,293 2,344,545 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 36,100 1,713,004 Ziggo NV (Netherlands) 38,374 1,304,078 Electric utilities (0.7%) Energias de Portugal (EDP) SA (Portugal) 478,620 1,320,096 Electrical equipment (1.0%) LS Corp. (South Korea) 6,334 549,813 Mitsubishi Electric Corp. (Japan) 188,000 1,384,468 Electronic equipment, instruments, and components (0.5%) Hollysys Automation Technologies, Ltd. (China) (NON) 32,000 312,320 Murata Manufacturing Co., Ltd. (Japan) 13,300 707,520 Energy equipment and services (1.1%) Technip SA (France) 19,617 2,188,856 Food and staples retail (1.2%) Lawson, Inc. (Japan) 31,200 2,397,441 Food products (2.5%) Ajinomoto Co., Inc. (Japan) 110,000 1,722,692 Golden Agri-Resources, Ltd. (Singapore) 1,315,000 704,238 Kerry Group PLC Class A (Ireland) 49,967 2,555,670 Gas utilities (0.9%) Tokyo Gas Co., Ltd. (Japan) 332,000 1,828,980 Health-care equipment and supplies (0.4%) Biosensors International Group, Ltd. (Singapore) (NON) 751,000 743,890 Hotels, restaurants, and leisure (1.6%) SJM Holdings, Ltd. (Hong Kong) 412,000 892,231 TUI Travel PLC (United Kingdom) 585,773 2,219,257 Household durables (0.2%) Haier Electronics Group Co., Ltd. (China) (NON) 406,000 470,490 Independent power producers and energy traders (1.1%) Electric Power Development Co., Ltd. (Japan) 84,600 2,216,910 Industrial conglomerates (1.5%) Siemens AG (Germany) 29,140 2,909,975 Insurance (8.1%) ACE, Ltd. 46,886 3,544,582 AIA Group, Ltd. (Hong Kong) 191,600 711,286 Allianz SE (Germany) 41,731 4,968,953 AXA SA (France) 114,615 1,712,683 Prudential PLC (United Kingdom) 304,520 3,951,403 SCOR SE (France) 54,046 1,392,426 IT Services (0.7%) Amadeus IT Holding SA Class A (Spain) 63,826 1,490,156 Machinery (1.4%) Fiat Industrial SpA (Italy) 212,323 2,082,751 Metso Corp. OYJ (Finland) 18,069 649,147 Media (2.7%) Kabel Deutschland Holding AG (Germany) (NON) 43,616 3,116,184 WPP PLC (United Kingdom) 167,833 2,285,173 Metals and mining (2.3%) Fortescue Metals Group, Ltd. (Australia) (S) 251,465 898,550 Newcrest Mining, Ltd. (Australia) 27,135 806,519 Rio Tinto PLC (United Kingdom) 43,926 2,053,379 Xstrata PLC (United Kingdom) 57,194 887,566 Multiline retail (0.7%) PPR SA (France) 9,504 1,462,759 Multi-utilities (1.4%) Centrica PLC (United Kingdom) 521,080 2,761,910 Office electronics (0.5%) Canon, Inc. (Japan) 30,100 963,284 Oil, gas, and consumable fuels (11.4%) BG Group PLC (United Kingdom) 128,717 2,606,403 Canadian Natural Resources, Ltd. (Canada) 71,400 2,202,789 ENI SpA (Italy) 149,488 3,279,924 Inpex Corp. (Japan) 323 1,913,350 Origin Energy, Ltd. (Australia) 107,159 1,257,669 Petroleo Brasileiro SA ADR (Brazil) 35,500 814,370 Royal Dutch Shell PLC Class A (United Kingdom) 259,337 8,982,665 Suncor Energy, Inc. (Canada) 53,300 1,753,354 Pharmaceuticals (9.1%) Astellas Pharma, Inc. (Japan) 48,900 2,483,668 AstraZeneca PLC (United Kingdom) 37,182 1,776,296 Bayer AG (Germany) 70,599 6,074,473 Sanofi (France) 73,753 6,300,661 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 39,100 1,619,131 Real estate investment trusts (REITs) (1.9%) British Land Company PLC (United Kingdom) (R) 289,183 2,442,776 Dexus Property Group (Australia) 1,297,177 1,277,882 Real estate management and development (2.8%) Hongkong Land Holdings, Ltd. (Hong Kong) 200,000 1,199,331 Hysan Development Co., Ltd. (Hong Kong) 278,000 1,262,125 Mitsui Fudosan Co., Ltd. (Japan) 132,000 2,641,503 Sun Hung Kai Properties, Ltd. (Hong Kong) 38,000 556,344 Semiconductors and semiconductor equipment (1.4%) Samsung Electronics Co., Ltd. (South Korea) 1,501 1,807,102 SK Hynix, Inc. (South Korea) (NON) 51,700 1,049,960 Software (0.5%) Konami Corp. (Japan) 40,400 918,198 Tobacco (2.3%) Imperial Tobacco Group PLC (United Kingdom) 15,590 577,874 Japan Tobacco, Inc. (Japan) 90,200 2,703,346 Philip Morris International, Inc. 13,800 1,241,172 Trading companies and distributors (1.7%) Mitsui & Co., Ltd. (Japan) 247,400 3,478,162 Wireless telecommunication services (2.8%) Vodafone Group PLC (United Kingdom) 1,986,080 5,652,505 Total common stocks (cost $177,641,013) SHORT-TERM INVESTMENTS (2.3%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% (d) 882,640 $882,640 Putnam Money Market Liquidity Fund 0.14% (AFF) 2,056,208 2,056,208 SSgA Prime Money Market Fund 0.14% (P) 676,152 676,152 U.S. Treasury Bills with an effective yield of 0.139%, March 7, 2013 (SEGSF) $782,000 781,557 U.S. Treasury Bills with an effective yield of 0.178%, February 7, 2013 (SEGSF) 180,000 179,934 Total short-term investments (cost $4,576,293) TOTAL INVESTMENTS Total investments (cost $182,217,306) (b) FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $157,240,296) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 10/17/12 $8,597,490 $8,472,042 $125,448 British Pound Sell 10/17/12 821,573 807,389 (14,184) Canadian Dollar Buy 10/17/12 10,474 18,061 (7,587) Euro Sell 10/17/12 1,565,035 1,532,956 (32,079) Swedish Krona Buy 10/17/12 4,822,588 4,709,278 113,310 Swiss Franc Buy 10/17/12 2,348,115 2,308,666 39,449 Barclays Bank PLC Australian Dollar Sell 10/17/12 1,854,885 1,824,298 (30,587) British Pound Sell 10/17/12 1,817,536 1,787,128 (30,408) Canadian Dollar Sell 10/17/12 2,226,086 2,216,891 (9,195) Euro Sell 10/17/12 2,244,669 2,199,221 (45,448) Hong Kong Dollar Buy 10/17/12 1,440,941 1,440,966 (25) Japanese Yen Sell 10/17/12 2,112,827 2,103,663 (9,164) Norwegian Krone Buy 10/17/12 2,369,933 2,337,413 32,520 Swiss Franc Buy 10/17/12 2,671,542 2,628,401 43,141 Citibank, N.A. Australian Dollar Buy 10/17/12 371,412 365,715 5,697 British Pound Buy 10/17/12 2,899,565 2,850,494 49,071 Canadian Dollar Buy 10/17/12 613,567 611,255 2,312 Danish Krone Buy 10/17/12 532,635 522,831 9,804 Euro Sell 10/17/12 2,013,455 1,971,911 (41,544) Singapore Dollar Buy 10/17/12 1,767,159 1,756,691 10,468 Swiss Franc Sell 10/17/12 1,230,958 1,211,557 (19,401) Credit Suisse AG Australian Dollar Sell 10/17/12 3,521,732 3,469,088 (52,644) British Pound Sell 10/17/12 1,450,186 1,429,401 (20,785) Canadian Dollar Sell 10/17/12 1,300,855 1,296,386 (4,469) Euro Buy 10/17/12 3,133,540 3,064,521 69,019 Japanese Yen Buy 10/17/12 2,199,247 2,190,611 8,636 Norwegian Krone Buy 10/17/12 615,451 607,226 8,225 Swedish Krona Buy 10/17/12 3,369,413 3,291,777 77,636 Swiss Franc Buy 10/17/12 4,336,430 4,268,039 68,391 Deutsche Bank AG Australian Dollar Buy 10/17/12 164,727 161,978 2,749 British Pound Sell 10/17/12 661,715 650,680 (11,035) Canadian Dollar Sell 10/17/12 943,331 939,310 (4,021) Euro Buy 10/17/12 4,040,533 3,959,616 80,917 Swiss Franc Buy 10/17/12 1,151,191 1,132,585 18,606 Goldman Sachs International Australian Dollar Buy 10/17/12 2,437,333 2,399,605 37,728 British Pound Sell 10/17/12 2,802,520 2,754,901 (47,619) Euro Buy 10/17/12 560,749 582,332 (21,583) Japanese Yen Buy 10/17/12 5,589,605 5,561,055 28,550 Norwegian Krone Buy 10/17/12 1,746,493 1,722,767 23,726 Norwegian Krone Sell 10/17/12 1,746,493 1,747,791 1,298 Swedish Krona Sell 10/17/12 587,825 574,244 (13,581) HSBC Bank USA, National Association Australian Dollar Buy 10/17/12 1,349,826 1,329,075 20,751 British Pound Buy 10/17/12 1,887,131 1,855,814 31,317 Euro Sell 10/17/12 1,602,435 1,602,258 (177) Hong Kong Dollar Sell 10/17/12 517,292 517,138 (154) Norwegian Krone Sell 10/17/12 612,712 605,013 (7,699) Swiss Franc Buy 10/17/12 1,492,486 1,468,025 24,461 JPMorgan Chase Bank, N.A. Australian Dollar Sell 10/17/12 443,622 436,843 (6,779) British Pound Buy 10/17/12 5,414,179 5,323,558 90,621 Canadian Dollar Sell 10/17/12 2,334,787 2,326,225 (8,562) Euro Sell 10/17/12 1,169,438 1,145,027 (24,411) Hong Kong Dollar Sell 10/17/12 13,606 13,601 (5) Japanese Yen Buy 10/17/12 2,314,874 2,304,887 9,987 Norwegian Krone Sell 10/17/12 315,907 287,203 (28,704) Singapore Dollar Sell 10/17/12 595,898 586,189 (9,709) Swedish Krona Sell 10/17/12 2,166,326 2,117,094 (49,232) Swiss Franc Buy 10/17/12 2,773,005 2,729,328 43,677 Royal Bank of Scotland PLC (The) Australian Dollar Sell 10/17/12 847,669 834,237 (13,432) British Pound Buy 10/17/12 45,212 44,433 779 Canadian Dollar Buy 10/17/12 70,468 70,189 279 Euro Sell 10/17/12 163,354 159,884 (3,470) Japanese Yen Buy 10/17/12 5,474,183 5,443,735 30,448 Swiss Franc Buy 10/17/12 849,461 835,373 14,088 State Street Bank and Trust Co. Australian Dollar Buy 10/17/12 2,345,750 2,309,371 36,379 Canadian Dollar Sell 10/17/12 602,483 605,638 3,155 Euro Sell 10/17/12 7,364,545 7,213,264 (151,281) Israeli Shekel Sell 10/17/12 48,030 46,676 (1,354) UBS AG Australian Dollar Sell 10/17/12 3,401,865 3,349,469 (52,396) British Pound Buy 10/17/12 345,229 339,471 5,758 Canadian Dollar Sell 10/17/12 1,356,273 1,351,135 (5,138) Euro Sell 10/17/12 1,782,754 1,746,387 (36,367) Norwegian Krone Sell 10/17/12 909,202 897,004 (12,198) Swiss Franc Buy 10/17/12 513,909 505,550 8,359 WestPac Banking Corp. Australian Dollar Buy 10/17/12 2,417,856 2,379,227 38,629 British Pound Sell 10/17/12 2,234,136 2,196,534 (37,602) Canadian Dollar Sell 10/17/12 1,186,866 1,182,633 (4,233) Euro Buy 10/17/12 1,740,984 1,705,360 35,624 Japanese Yen Sell 10/17/12 13,951,847 13,896,708 (55,139) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2012 through September 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $199,779,530. (b) The aggregate identified cost on a tax basis is $184,507,518, resulting in gross unrealized appreciation and depreciation of $28,436,303 and $13,074,025, respectively, or net unrealized appreciation of $15,362,278. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sales proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund* $1,211,240 $14,463,327 $13,618,359 $956 $2,056,208 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $822,743. The fund received cash collateral of $882,640, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $355,239 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United Kingdom 21.9% Japan 19.8 Germany 15.1 France 9.6 Australia 5.4 Canada 4.5 United States 3.9 Italy 3.8 Netherlands 2.4 Hong Kong 2.3 South Korea 1.7 Singapore 1.3 Ireland 1.3 Spain 1.3 China 1.2 Belgium 1.0 Russia 1.0 Israel 0.8 Portugal 0.7 Other 1.0 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $247,500,000 on forward currency contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $203,590 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $276,970 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $87,961. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $— $19,128,557 $— Consumer staples 1,241,172 14,204,628 — Energy 4,770,513 20,228,867 — Financials 6,172,156 50,212,252 — Health care 1,619,131 17,378,988 — Industrials $593,990 $18,929,841 $— Information technology 312,320 7,569,207 — Materials — 13,789,655 — Telecommunication services 2,344,545 8,669,587 — Utilities — 8,127,896 — Total common stocks — Short-term investments 2,732,360 1,844,131 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts 327,612 Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $1,251,013 $923,401 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2013 Date of reporting period:	September 30, 2012 Item 1. Schedule of Investments: Putnam Small Cap Growth Fund The fund's portfolio 9/30/12 (Unaudited) COMMON STOCKS (98.7%) (a) Shares Value Airlines (0.3%) US Airways Group, Inc. (NON) (S) 31,100 $325,306 Auto components (1.2%) Cooper Tire & Rubber Co. 50,000 959,000 Goodyear Tire & Rubber Co. (The) (NON) 39,000 475,410 Biotechnology (3.0%) Affymax, Inc. (NON) (S) 32,800 690,768 Cubist Pharmaceuticals, Inc. (NON) 20,344 970,002 Oncothyreon, Inc. (NON) 13,309 68,915 PDL BioPharma, Inc. (S) 60,500 465,245 Pharmacyclics, Inc. (NON) 3,400 219,300 Spectrum Pharmaceuticals, Inc. (NON) (S) 47,718 558,301 United Therapeutics Corp. (NON) 7,970 445,364 Building products (0.6%) Trex Co., Inc. (NON) 19,500 665,340 Capital markets (1.7%) HFF, Inc. Class A (NON) 60,100 895,490 Walter Investment Management Corp. 28,300 1,047,383 Chemicals (5.1%) American Vanguard Corp. (S) 12,851 447,215 Georgia Gulf Corp. 7,500 271,650 Innophos Holdings, Inc. (S) 11,749 569,709 Innospec, Inc. (NON) 25,048 849,628 Landec Corp. (NON) 39,300 449,985 LSB Industries, Inc. (NON) 41,605 1,825,211 PolyOne Corp. (S) 47,302 783,794 Tronox, Ltd. Class A (S) 10,500 237,825 W.R. Grace & Co. (NON) 7,853 463,955 Commercial services and supplies (2.4%) Geo Group, Inc. (The) (S) 24,700 683,449 InnerWorkings, Inc. (NON) 38,388 499,812 KAR Auction Services, Inc. (NON) 34,400 679,056 Standard Parking Corp. (NON) 42,000 942,060 Communications equipment (4.1%) Aruba Networks, Inc. (NON) 19,683 442,572 Brocade Communications Systems, Inc. (NON) 47,700 282,146 CalAmp Corp. (NON) 42,500 348,925 Comtech Telecommunications Corp. (S) 12,100 334,444 EchoStar Corp. Class A (NON) 60,535 1,734,933 InterDigital, Inc. (S) 6,279 234,081 Ixia (NON) 18,426 296,106 Plantronics, Inc. 11,900 420,427 Procera Networks, Inc. (NON) 28,377 666,860 Computers and peripherals (0.2%) Silicon Graphics International Corp. (NON) 19,984 181,854 Synaptics, Inc. (NON) 2,704 64,950 Construction and engineering (0.9%) Furmanite Corp. (NON) 65,100 369,768 Great Lakes Dredge & Dock Corp. 93,400 719,180 Construction materials (0.5%) Eagle Materials, Inc. 13,300 615,258 Consumer finance (0.9%) Cash America International, Inc. (S) 8,600 331,702 Credit Acceptance Corp. (NON) 2,900 247,979 World Acceptance Corp. (NON) 6,300 424,935 Containers and packaging (0.5%) Sealed Air Corp. 39,100 604,486 Distributors (0.8%) Core-Mark Holding Co., Inc. 12,600 606,186 VOXX International Corp. (NON) (S) 47,847 357,896 Diversified consumer services (0.1%) Coinstar, Inc. (NON) (S) 3,400 152,932 Diversified telecommunication services (0.5%) Cincinnati Bell, Inc. (NON) (S) 61,120 348,384 Premiere Global Services, Inc. (NON) 29,144 272,496 Electrical equipment (2.7%) AZZ, Inc. 14,400 546,912 EnerSys (NON) 15,600 550,524 Franklin Electric Co., Inc. (S) 18,397 1,112,835 Generac Holdings, Inc. 21,379 489,365 Global Power Equipment Group, Inc. 20,242 374,275 Electronic equipment, instruments, and components (1.5%) FEI Co. (S) 8,260 441,910 Itron, Inc. (NON) (S) 13,300 573,895 MTS Systems Corp. (S) 13,733 735,402 Energy equipment and services (2.2%) Basic Energy Services, Inc. (NON) (S) 31,095 348,886 Helix Energy Solutions Group, Inc. (NON) 46,412 847,947 Key Energy Services, Inc. (NON) 43,750 306,250 McDermott International, Inc. (NON) (S) 63,300 773,526 Mitcham Industries, Inc. (NON) 18,525 295,103 Health-care equipment and supplies (4.6%) ABIOMED, Inc. (NON) (S) 22,157 465,075 Conmed Corp. (S) 23,296 663,936 Cyberonics, Inc. (NON) 7,700 403,634 GenMark Diagnostics, Inc. (NON) 34,478 317,542 Greatbatch, Inc. (NON) 27,482 668,637 Haemonetics Corp. (NON) 7,800 625,560 OraSure Technologies, Inc. (NON) (S) 51,620 574,014 RTI Biologics, Inc. (NON) 88,508 369,078 STAAR Surgical Co. (NON) 105,842 800,166 Steris Corp. 13,100 464,657 Health-care providers and services (4.1%) AmSurg Corp. (NON) (S) 11,141 316,182 Bio-Reference Labs, Inc. (NON) (S) 12,700 362,966 Centene Corp. (NON) (S) 5,868 219,522 Community Health Systems, Inc. (NON) 21,000 611,940 HealthSouth Corp. (NON) (S) 19,200 461,952 HMS Holdings Corp. (NON) 3,053 102,062 Magellan Health Services, Inc. (NON) 7,200 371,592 Metropolitan Health Networks, Inc. (NON) 59,810 558,625 Molina Healthcare, Inc. (NON) 10,039 252,481 Omnicare, Inc. 17,600 597,872 PSS World Medical, Inc. (NON) 10,700 243,746 WellCare Health Plans, Inc. (NON) 12,050 681,428 Health-care technology (1.4%) athenahealth, Inc. (NON) 3,461 317,616 Computer Programs & Systems, Inc. (S) 4,967 275,917 MedAssets, Inc. (NON) 50,000 890,000 Quality Systems, Inc. (S) 6,900 127,995 Hotels, restaurants, and leisure (2.6%) AFC Enterprises (NON) 42,737 1,051,330 Buffalo Wild Wings, Inc. (NON) (S) 7,500 643,050 Cheesecake Factory, Inc. (The) 10,200 364,650 Domino's Pizza, Inc. 9,700 365,690 Town Sports International Holdings, Inc. (NON) 46,192 571,395 Household durables (1.7%) Beazer Homes USA, Inc. (NON) 195,900 695,445 La-Z-Boy, Inc. (NON) (S) 34,200 500,346 Ryland Group, Inc. (The) (S) 24,800 744,000 Industrial conglomerates (0.5%) Standex International Corp. 12,600 560,070 Insurance (0.4%) Genworth Financial, Inc. Class A (NON) 87,500 457,625 Internet and catalog retail (0.9%) HSN, Inc. (S) 21,862 1,072,331 Internet software and services (2.0%) Cornerstone OnDemand, Inc. (NON) 11,800 361,788 Demand Media, Inc. (NON) (S) 21,500 233,705 IntraLinks Holdings, Inc. (NON) 69,708 455,890 LivePerson, Inc. (NON) 27,600 499,836 OpenTable, Inc. (NON) 10,500 436,800 Travelzoo, Inc. (NON) 14,597 344,051 IT Services (3.0%) Acxiom Corp. (NON) 34,500 630,315 Cardtronics, Inc. (NON) 19,600 583,688 CSG Systems International, Inc. (NON) 25,200 566,748 Global Cash Access Holdings, Inc. (NON) 57,200 460,460 InterXion Holding NV (Netherlands) (NON) 20,700 470,304 NeuStar, Inc. Class A (NON) 10,181 407,545 TNS, Inc. (NON) 22,444 335,538 Leisure equipment and products (1.6%) Brunswick Corp. (S) 10,104 228,654 LeapFrog Enterprises, Inc. (NON) 51,507 464,593 Smith & Wesson Holding Corp. (NON) (S) 39,600 435,996 Sturm Ruger & Co., Inc. (S) 13,500 668,115 Machinery (3.3%) Cascade Corp. (S) 8,044 440,329 Chart Industries, Inc. (NON) (S) 10,571 780,668 Gardner Denver, Inc. 5,600 338,296 Greenbrier Companies, Inc. (NON) (S) 26,800 432,552 L.B. Foster Co. Class A 11,344 366,865 TriMas Corp. (NON) (S) 37,782 910,924 Valmont Industries, Inc. (S) 4,400 578,600 Media (0.5%) Sinclair Broadcast Group, Inc. Class A 48,347 541,970 Metals and mining (1.3%) Cliffs Natural Resources, Inc. 11,600 453,908 Stillwater Mining Co. (NON) 38,200 450,378 Walter Energy, Inc. 19,500 632,970 Multiline retail (0.4%) Big Lots, Inc. (NON) 14,800 437,784 Oil, gas, and consumable fuels (4.4%) Clayton Williams Energy, Inc. (NON) (S) 9,318 483,511 CVR Energy, Inc. (Escrow) (F) 26,639 — Delek US Holdings, Inc. 28,800 734,112 Kodiak Oil & Gas Corp. (NON) 64,900 607,464 Rosetta Resources, Inc. (NON) 12,013 575,423 Swift Energy Co. (NON) (S) 13,876 289,731 Tesoro Corp. 16,900 708,110 Vaalco Energy, Inc. (NON) (S) 61,900 529,245 W&T Offshore, Inc. 25,194 473,143 Western Refining, Inc. 25,230 660,521 Paper and forest products (0.3%) Buckeye Technologies, Inc. 11,300 362,278 Personal products (0.5%) Prestige Brands Holdings, Inc. (NON) 31,500 534,240 Pharmaceuticals (4.8%) Endo Health Solutions, Inc. (NON) 17,700 561,444 Hi-Tech Pharmacal Co., Inc. (NON) 8,748 289,646 Impax Laboratories, Inc. (NON) (S) 19,900 516,604 Jazz Pharmaceuticals PLC (NON) (S) 25,605 1,459,741 Medicines Co. (The) (NON) 26,918 694,754 Obagi Medical Products, Inc. (NON) (S) 67,222 834,225 Salix Pharmaceuticals, Ltd. (NON) 6,182 261,746 ViroPharma, Inc. (NON) (S) 17,024 514,465 Warner Chilcott PLC Class A 27,000 364,500 Professional services (1.3%) Acacia Research Corp. (NON) 8,187 224,406 Barrett Business Services, Inc. 3,286 89,051 Corporate Executive Board Co. (The) 7,400 396,862 On Assignment, Inc. (NON) 29,100 579,672 RPX Corp. (NON) 23,500 263,435 Real estate investment trusts (REITs) (3.0%) Apollo Commercial Real Estate Finance, Inc. 26,400 457,776 Apollo Residential Mortgage, Inc. 19,700 434,188 CBL & Associates Properties, Inc. 28,900 616,726 Education Realty Trust, Inc. 39,700 432,730 Omega Healthcare Investors, Inc. 24,800 563,704 PS Business Parks, Inc. 8,000 534,560 Sovran Self Storage, Inc. 6,600 381,810 Real estate management and development (1.4%) Jones Lang LaSalle, Inc. 6,500 496,275 St. Joe Co. (The) (NON) (S) 58,518 1,141,101 Road and rail (0.9%) Avis Budget Group, Inc. (NON) (S) 45,491 699,652 Swift Transportation Co. (NON) 46,168 397,968 Semiconductors and semiconductor equipment (4.4%) Cirrus Logic, Inc. (NON) (S) 7,518 288,616 Entegris, Inc. (NON) 76,200 619,506 Entropic Communications, Inc. (NON) 76,100 442,902 Integrated Silicon Solutions, Inc. (NON) 34,400 318,544 Microsemi Corp. (NON) 24,200 485,694 Omnivision Technologies, Inc. (NON) 21,076 294,116 Photronics, Inc. (NON) (S) 75,292 404,318 Rudolph Technologies, Inc. (NON) (S) 57,900 607,950 Semtech Corp. (NON) 13,500 339,525 Silicon Image, Inc. (NON) 67,900 311,661 Skyworks Solutions, Inc. (NON) 17,600 414,744 Teradyne, Inc. (NON) (S) 36,071 512,930 Software (11.4%) Actuate Corp. (NON) 159,302 1,119,893 Allot Communications, Ltd. (Israel) (NON) (S) 20,062 532,044 Aspen Technology, Inc. (NON) 19,437 502,446 Bottomline Technologies, Inc. (NON) 24,000 592,560 BroadSoft, Inc. (NON) 9,500 389,690 Commvault Systems, Inc. (NON) (S) 10,100 592,870 Fair Isaac Corp. 23,737 1,050,600 Infoblox, Inc. (NON) (S) 20,400 474,300 JDA Software Group, Inc. (NON) 11,200 355,936 Manhattan Associates, Inc. (NON) 11,930 683,231 Mentor Graphics Corp. (NON) 36,900 571,212 Netscout Systems, Inc. (NON) 23,600 602,036 Parametric Technology Corp. (NON) 23,100 503,580 QLIK Technologies, Inc. (NON) 8,500 190,485 RealPage, Inc. (NON) (S) 20,300 458,780 Rovi Corp. (NON) 39,600 574,596 Sourcefire, Inc. (NON) (S) 8,900 436,367 SS&C Technologies Holdings, Inc. (NON) (S) 30,294 763,712 Synchronoss Technologies, Inc. (NON) (S) 11,131 254,900 Tangoe, Inc. (NON) (S) 18,400 241,592 TIBCO Software, Inc. (NON) 18,542 560,525 Tyler Technologies, Inc. (NON) (S) 10,500 462,210 Ultimate Software Group, Inc. (NON) 7,697 785,864 VASCO Data Security International, Inc. (NON) (S) 54,548 511,660 Specialty retail (4.5%) Buckle, Inc. (The) 5,253 238,644 Cabela's, Inc. (NON) 12,000 656,160 Conn's, Inc. (NON) 24,021 529,663 Destination Maternity Corp. 29,800 557,260 Express, Inc. (NON) 22,784 337,659 Finish Line, Inc. (The) Class A 30,786 700,074 Francesca's Holdings Corp. (NON) 20,400 626,892 Genesco, Inc. (NON) 4,988 332,849 Lumber Liquidators Holdings, Inc. (NON) 5,300 268,604 Pier 1 Imports, Inc. 13,900 260,486 Sonic Automotive, Inc. Class A 38,028 721,771 Textiles, apparel, and luxury goods (0.8%) Crocs, Inc. (NON) (S) 27,800 450,638 True Religion Apparel, Inc. 20,000 426,600 Thrifts and mortgage finance (1.3%) BofI Holding, Inc. (NON) 18,237 475,074 Nationstar Mortgage Holdings, Inc. (NON) (S) 12,100 401,478 Ocwen Financial Corp. (NON) 22,700 622,204 Trading companies and distributors (1.8%) Applied Industrial Technologies, Inc. 12,447 515,679 Beacon Roofing Supply, Inc. (NON) (S) 26,805 763,943 DXP Enterprises, Inc. (NON) (S) 15,750 752,378 Wireless telecommunication services (0.4%) NTELOS Holdings Corp. 27,000 468,990 Total common stocks (cost $99,896,550) SHORT-TERM INVESTMENTS (20.8%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.21% (d) 22,910,209 $22,910,209 Punam Money Market Liquidity Fund 0.14% (AFF) 1,184,288 1,184,288 Total short-term investments (cost $24,094,497) TOTAL INVESTMENTS Total investments (cost $123,991,047) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2012 through September 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $115,660,232. (b) The aggregate identified cost on a tax basis is $124,245,111, resulting in gross unrealized appreciation and depreciation of $18,681,991 and $4,645,245, respectively, or net unrealized appreciation of $14,036,746. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Punam Money Market Liquidity Fund * $4,295,284 $10,745,820 $13,856,816 $998 $1,184,288 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $22,224,318. The fund received cash collateral of $22,910,209, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) Security on loan, in part or in entirety, at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $17,444,073 $— $— Consumer staples 534,240 — — Energy 7,632,972 — — Financials 9,962,740 — — Health care 20,659,215 — — Industrials 17,049,232 — — Information technology 30,796,768 — — Materials 9,018,250 — — Telecommunication services 1,089,870 — — Total common stocks — — Short-term investments 1,184,288 22,910,209 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 28, 2012
